Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
Claim 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barreras et al (5,895,416) and Swanson et al (5,876,336).


2. (New) A method, comprising:
determining a relative position of a first implanted lead with respect to a second implanted lead, wherein the first lead has a first set of at least two in-line electrodes on the first lead and the second lead has a second set of at least two in-line electrodes on the second lead, wherein each electrode in the first set and each electrode in the second set are capable of being independently activated, (see at least figure 8 and col. 5:6-18 of Barreras)
wherein the determining the relative position of the first implanted lead with respect to the second lead includes determining a relative position of each of the at least two electrodes in the first set to each of the at least two electrodes in the second set by delivering electrical energy to the corresponding electrode in the first set and determining at least one electrical parameter for each of the at least two electrodes in the second set and using the determined at least one electrical parameter to determine the position of the corresponding electrode in the first set relative to each of the at least two electrodes in the second set. (Barreras teaches that each electrode on each lead can be programmed to be an anode or cathode, col. 5:40-50, and that impedance is sensed in order to adjust the voltage amplitude if impedance between electrodes changes.  Barreras is silent as to determining relative position between first and second leads.  Swanson teaches locating an ablation electrode within an array of other electrodes, where the ablation electrode can emit energy and the other electrode can sense energy, or the ablation electrode can sense energy and the other electrodes can emit energy, see at least col. 2:36-48 of Swanson.  The electrical parameter that can be sensed in Swanson can be field potential, see at least col. 7:15-23 or impedance, see at least col. 16:20-57.  It would have been obvious to use the teachings of Swanson to determine the relative position between the leads of Barreras since it would yield the predictable result of facilitating lead placement into the body so that the leads were positioned correctly relative to each other.)

3. (New) The method of claim 2, wherein the determining relative positions is intermittently performed multiple times in the patient.  (it is considered to be obvious to determine the relative positions multiple times so that the implanting physician can know, as he is implanting the leads, that they are positioned properly relative to each other.  No unpredictable results would occur from such intermittent operation.)

4. (New} The method of claim 2, wherein determining the at least one electrical parameter includes measuring at least one interelectrode impedance.  (see at least col. 15:37-45 of Swanson.  Further, impedance sensing is implicit in Barreras since when the impedance changes between electrodes on the two leads, the voltage amplitudes changes to compensate for the impedance change, see at least abstract.)

5. (New) The method of claim 2, wherein determining the at least one electrical parameter includes measuring at least one field potential. (see at least col. 7:15-23 of Swanson)

6. (New) The method of claim 2, wherein determining the at least one electrical parameter includes estimating at least one field potential. (it is considered that any type of measurement of field potential is, in essence, an estimation or approximation of the true field potential.)

7. (New) The method of claim 2, further comprising displaying the determined relative position of the first implanted lead with respect to the second implanted lead. (at least figure 1 of Swanson teaches a display.  Further, col. 16:58-61 of Swanson teaches fluoroscopy.  It is considered to be obvious that fluoroscopy uses a display that will display the leads so that the physician can locate them visually.   No unpredictable results would occur from using a display.)

8. (New} The method of claim 2, further comprising determining whether at least one of the implanted leads has migrated relative to at least one other of the implanted leads. (it is considered to be obvious that the while the leads are being implanted they will be noticed as having migrated by noticing impedance changes, movement on display screen, etc.  Further, even after the leads have been implanted, the same process can be performed since the impedance changes will be detected, and altering of voltage amplitudes will occur as a result.)

9. (New) The method of claim 7, further comprising initiating an action when the at least one of the implanted leads has migrated relative to the at least one other of the implanted leads. (as mentioned supra, Barreras implicitly senses impedance since when the impedance changes the voltage amplitude will change to adjust the stimulation to compensate for such impedance change.  Similarly, if one of the leads moved relative to the other lead, the impedance would change, and thus the voltage amplitude would also adjust, see at least abstract of Barreras.)

10. (New) A non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to perform a process comprising:
determining a relative position of a first implanted lead with respect to a second implanted lead, wherein the first lead has a first set of at least two in-line electrodes on the first lead and the second lead has a second set of at least two in-line electrodes on the second lead, wherein each electrode in the first set and each electrode in the second set are capable of being independently activated; (see at least figure 8 and col. 5:6-18 of Barreras)
wherein the determining the relative position of the first implanted lead with respect to the second lead includes determining a relative position of each of the at least two electrodes in the first set to each of the at least two electrodes in the second set by delivering electrical energy to the corresponding electrode in the first set and determining at least one electrical parameter for each of the at least two electrodes in the second set and using the determined at least one electrical parameter to determine the position of the corresponding electrode in the first set relative to each of the at least two electrodes in the second set. (Barreras teaches that each electrode on each lead can be programmed to be an anode or cathode, col. 5:40-50, and that impedance is sensed in order to adjust the voltage amplitude if impedance between electrodes changes.  Barreras is silent as to determining relative position between first and second leads.  Swanson teaches locating an ablation electrode within an array of other electrodes, where the ablation electrode can emit energy and the other electrode can sense energy, or the ablation electrode can sense energy and the other electrodes can emit energy, see at least col. 2:36-48 of Swanson.  The electrical parameter that can be sensed in Swanson can be field potential, see at least col. 7:15-23 or impedance, see at least col. 16:20-57.  It would have been obvious to use the teachings of Swanson to determine the relative position between the leads of Barreras since it would yield the predictable result of facilitating lead placement into the body so that the leads were positioned correctly relative to each other.)


11. (New) The non-transitory machine-readable medium of claim 10, wherein determining the at least one electrical parameter includes measuring at least one interelectrode impedance. (see at least col. 15:37-45 of Swanson.  Further, impedance sensing is implicit in Barreras since when the impedance changes between electrodes on the two leads, the voltage amplitudes changes to compensate for the impedance change, see at least abstract.)

12. (New) The non-transitory machine-readable medium of claim 10, wherein determining the at least one electrical parameter includes measuring at least one field potential.  (see at least col. 7:15-23 of Swanson)

13. (New) The non-transitory machine-readable medium of claim 10, wherein determining the at least one electrical parameter includes estimating at least one field potential.  (it is considered that any type of measurement of field potential is, in essence, an estimation or approximation of the true field potential.)

14. (New) The non-transitory machine-readable medium of claim 10, further comprising displaying the determined relative position of the first implanted lead with respect to the second implanted lead.  (at least figure 1 of Swanson teaches a display.  Further, col. 16:58-61 of Swanson teaches fluoroscopy.  It is considered to be obvious that fluoroscopy uses a display that will display the leads so that the physician can locate them visually.   No unpredictable results would occur from using a display.)

15. (New) The non-transitory machine-readable medium of claim 10, wherein the determining relative positions is intermittently performed multiple times in the patient. (it is considered to be obvious to determine the relative positions multiple times so that the implanting physician can know, as he is implanting the leads, that they are positioned properly relative to each other.  No unpredictable results would occur from such intermittent operation.)

16. (New) A system configured for use with implanted leads, the system comprising: a pulse generator and a programmer configured to program the pulse generator, wherein
the programmer is further configured to:
determine a relative position of a first implanted lead with respect to a second implanted lead, wherein the first lead has a first set of at least two in-line electrodes on the first lead and the second lead has a second set of at least two in-line electrodes on the second lead, wherein the pulse generator is configured to independently activate each electrode in the first set and each electrode in the second set; (see at least figure 8 and col. 5:6-18 of Barreras)
wherein the relative position of the first implanted lead with respect to the second lead is determined by determining a relative position of each of the ai least two electrodes in the first set to each of the at least two electrodes in the second set by delivering electrical energy to the corresponding electrode in the first set and determining at least one electrical parameter for each of the at least two electrodes in the second set and using the determined at least one electrical parameter to determine the position of the corresponding electrode in the first set relative to each of the at least two electrodes in the second set.  (Barreras teaches that each electrode on each lead can be programmed to be an anode or cathode, col. 5:40-50, and that impedance is sensed in order to adjust the voltage amplitude if impedance between electrodes changes.  Barreras is silent as to determining relative position between first and second leads.  Swanson teaches locating an ablation electrode within an array of other electrodes, where the ablation electrode can emit energy and the other electrode can sense energy, or the ablation electrode can sense energy and the other electrodes can emit energy, see at least col. 2:36-48 of Swanson.  The electrical parameter that can be sensed in Swanson can be field potential, see at least col. 7:15-23 or impedance, see at least col. 16:20-57.  It would have been obvious to use the teachings of Swanson to determine the relative position between the leads of Barreras since it would yield the predictable result of facilitating lead placement into the body so that the leads were positioned correctly relative to each other.)

17. (New) The system of claim 16, wherein the relative positions of the first implanted lead
with respect to a second implanted lead is intermittently performed multiple times in the patient.  (it is considered to be obvious to determine the relative positions multiple times so that the implanting physician can know, as he is implanting the leads, that they are positioned properly relative to each other.  No unpredictable results would occur from such intermittent operation.)

18. (New) The system of claim 16, further comprising determining whether at least one of
the implanted leads has migrated relative to at least one other of the implanted leads.  (it is considered to be obvious that the while the leads are being implanted they will be noticed as having migrated by noticing impedance changes, movement on display screen, etc.  Further, even after the leads have been implanted, the same process can be performed since the impedance changes will be detected, and altering of voltage amplitudes will occur as a result.)

19. (New) The system of claim 16, further comprising initiating an action when the at least
one of the implanted leads has migrated relative to the at least one other of the implanted leads.  (as mentioned supra, Barreras implicitly senses impedance since when the impedance changes the voltage amplitude will change to adjust the stimulation to compensate for such impedance change.  Similarly, if one of the leads moved relative to the other lead, the impedance would change, and thus the voltage amplitude would also adjust, see at least abstract of Barreras.)

20. (New) The system of claim 16, wherein determining the at least one electrical parameter
includes measuring at least one interelectrode impedance, measuring at least one field potential, or estimating at least one field potential.  (see at least col. 7:15-23 of Swanson, and col. 15:37-45 of Swanson.  Further, impedance sensing is implicit in Barreras since when the impedance changes between electrodes on the two leads, the voltage amplitudes changes to compensate for the impedance change, see at least abstract.)

21. (New) The system of claim 16, wherein the system is configured to display the
determined relative position of the first implanted lead with respect to the second implanted lead.  (at least figure 1 of Swanson teaches a display.  Further, col. 16:58-61 of Swanson teaches fluoroscopy.  It is considered to be obvious that fluoroscopy uses a display that will display the leads so that the physician can locate them visually.   No unpredictable results would occur from using a display.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,853,330. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is considered to be an obvious variant of at least one claim of the parent patent.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,192,760. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is considered to be an obvious variant of at least one claim of the parent patent.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,610,439. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is considered to be an obvious variant of at least one claim of the parent patent.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,022,540. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is considered to be an obvious variant of at least one claim of the parent patent.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 6,993,384. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is considered to be an obvious variant of at least one claim of the parent patent.


Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,682,447. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is considered to be an obvious variant of at least one claim of the parent patent.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792